Citation Nr: 1340716	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-20 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for spinal stenosis and a herniated disc.

2.  Entitlement to an initial rating higher than 10 percent for residuals of a stress fracture of the femoral neck with labral tear of the right hip.

3.  Entitlement to an initial compensable rating for a medial meniscus tear of the right knee.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1988 to July 1992 and from February 2007 to July 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran did not appear for a hearing before the Board.

The Veteran did not perfect an appeal on the claim of service connection for hearing loss and the claim is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

As the Veteran was last examined by VA in 2007, and as there is a need to verify the current severity of the disabilities, a reexamination under 38 C.F.R. § 3.327 is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of the service-connected disabilities of the back, right hip, and right knee.  





a).  On the claim for increase for the low back, the VA examiner is asked to describe:

i).  Range of motion in degrees of flexion, extension, rotation, and lateral flexion; any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement; or unfavorable ankylosis of the entire thoracolumbar spine; 
	
      ii).  Any objective neurological abnormalities; 
	
iii).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes 

b).  On the claim for increase for the right hip, the VA examiner is asked to describe:

i).  Range of motion of the thigh in degrees of flexion, extension, rotation, abduction, and adduction; any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement; or ankylosis; 
	
	ii).  Impairment of the femur;
	
iii).  Any other symptoms, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability.



c).  On the claim for increase for the right knee, the VA examiner is asked to describe:

i).  Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension; 
	
      ii).  Any ligament instability; 
	
iii).  Any other symptoms, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability. 

The Veteran's file must be available to the examiner for review.  

2.  On completion of the development, adjudicate the claims for increase.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 








The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


